1

2

3                               UNITED STATES DISTRICT COURT
4                                    DISTRICT OF NEVADA
5                                              ***
6    HENRY JOHNSON,                                     Case No. 3:18-cv-00521-MMD-WGC
7                                     Petitioner,                  ORDER
            v.
8
     ISIDRO BACA, et al.,
9
                                  Respondents.
10

11         Good cause appearing, Petitioner’s unopposed first Motion for Extension of Time
12   (ECF No. 33) is granted. Petitioner has until May 4, 2020, to oppose Respondents’ Motion
13   to Dismiss (ECF No. 28).
14         DATED THIS 19th day of March 2020.
15

16
                                             MIRANDA M. DU
17                                           CHIEF UNITED STATES DISTRICT JUDGE
18

19
20

21

22

23

24

25

26

27

28


                                                    1
